Citation Nr: 1618631	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  10-22 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Oakland, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative changes of the right ankle.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1976 to June 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction is now with the RO in Oakland, California.

The Veteran testified before the undersigned Veterans Law Judge at a hearing in January 2016.  A transcript of the hearing has been associated with the Veteran's claims file.  The Veteran had been represented by California Department of Veterans Affairs; however, at the Board hearing, the Veteran expressed a desire to represent herself.  Therefore, the Veteran is not currently represented in this matter.


FINDING OF FACT

The Veteran's right ankle disability most nearly approximates marked limitation manifested by limitation of motion and pain and is without ankylosis or malunion.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for a right ankle disability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, 4.118, Diagnostic Code 5271.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in July 2008 and January 2011.

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes service treatment records (STRs), VA medical records, Social Security Administration (SSA) records, and the statements of the Veteran in support of the claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.

The Veteran was afforded VA examinations in March 2011 and December 2008.  The Board finds that the VA examinations were adequate as the examiners reviewed the claims folder, considered the Veteran's history and the current examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluations, Rating Criteria, and Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability ratings is at issue, it is the present level of disability that is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under diagnostic code 5271, a 10 percent rating is assigned for limitation of motion of the ankle that is moderate.  A maximum 20 percent rating is warranted for limitation of motion of the ankle that is marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Words such as 'moderate' and 'marked' are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just.'  38 C.F.R. § 4.6.  In evaluating disabilities rated on the basis of limitation of motion, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

At the January 2016 Board hearing, the Veteran contends that she is entitled to a higher evaluation for her service-connected right ankle disability because of limited motion, stiffness, and pain.

The Veteran most recently underwent a VA examination in March 2011.  The examiner reviewed the Veteran's treatment records.  The Veteran stated "the ankle gives way especially on going down the stairs.  It swells up and locks up.  The Veteran states she has tripped and fallen once and has traumatized her right knee.  The pain remains 10/10 to this day."

The report provides the following: "The Veteran has pain 10/10, she has weakness, she has stiffness, she has deformity, she has instability, she has locking, she complains of lack of endurance.  She says the ankle swells up, it has never dislocated or subluxed.  There are no signs of inflammation besides swelling.  There is no heat, redness, no tenderness or drainage.  Treatment has been spotty and sporadic.  The Veteran has been going to several places; she has been on chronic narcotics.  From the VA she just gets tramadol.  The dosages will be mentioned below.  The Veteran states currently there are no flare ups, it stays 10/10 for 24/7.  Precipitating factors are any weight bearing or moving on the joint, alleviating factors are rest.  The Veteran cannot state if there has been additional limitation, of motion or functional impairment.  The Veteran says she has a cane; she came for the exam in a wheelchair.  She does not use corrective shoes...  The Veteran states currently she cannot walk more than 20 paces on this ankle and she is limited, in her gait.  She cannot stand for more than five minutes; she cannot walk more than 20 paces.  It is the dominant extremity.  The patient has, no prosthesis, [and] no braces at this time."

The examiner reports, "On careful but unobserved viewing of her gait, it does appear she is favoring the right knee, and ankle motions seem to be free flowing and pain free...  The patient says she has pain 10/10 and currently the ankle is not swollen.  The ankle appears normal and equal to the other ankle.  Please note there is a wide disparity between subjective and objective findings.  The [Veteran] was first asked to move the ankle herself and dorsiflexion was measured at 0 to 20 degrees and after three attempts it stayed at 0 to 20 degrees with no loss of range of motion due to DeLuca criteria, DeLuca score was negative.  The [Veteran] expressed dramatic pain during the motion but clinically there was no evidence of pain.  Plantar flexion 0 to 45 degrees and after three attempts it stayed at 0 to 45 degrees with no loss of range of motion due to DeLuca criteria, DeLuca score was negative.  Inversion 0 to 15 degrees, after three attempts it stayed at 0 to 15 degrees with no loss of range of motion due to DeLuca criteria, DeLuca score was negative eversion 0 to 15 degrees, after three attempts it stayed at 0 to 15 degrees with no loss of range of motion due to DeLuca criteria, DeLuca score was negative.  There is no varus or valgus angulation of the calcaneum in relationship to the long axis of the tibia.  The Achilles tendon appears normal.  The pain according to the Veteran is located on the lateral side of the ankle, on the back of the ankle and on the medial side of the foot.  The metatarsals showed full and normal range of motion.  The metatarsophalangeal joints showed full and normal range of motion.  The interphalangeal joints showed full and normal range of motion."

The examiner diagnosed "mild traumatic arthritis of the right ankle with no swelling currently.  Full and normal range of motion actively and passively."  The examiner reported that the "Veteran complained of pain before the ranges of motion and complained of increased pain on all ranges of motion, however clinically there was no objective evidence of pain.  The ranges of motion were normal.  The Achilles tendon appears normal.  The medial and lateral malleolus appears normal.  It was my impression that the Veteran's ankle appears stable at this time.  The injury occurred in the service and continues to this day.  It is mildly impacting the Veteran's quality of life because of the persistent claims the Veteran was sent for a plain x-ray and an MRI to further quantify and qualify the dramatic pain the  Veteran is stating.  Please note in the only two visits we saw in the C-File that was done in the intervening period the patient complained of pain in the knee but not in the ankle."

Earlier, the Veteran underwent a VA examination in December 2008.  At the examination, the Veteran "described her right ankle pain as sharp with swelling, throbbing, burning, weakness, stiffness and a dull feeling.  Her pain is constant in nature.  On a scale of 1-10, where 10 is severe, she rates her pain at 7 when she is at rest in her right ankle.  After repetitive use, she feels increased pain (10) as well as fatigue, weakness and lack of endurance in her right ankle.  Sitting, standing, kneeling, crawling, squatting, and walking can cause the Veteran to have a flare-up of pain.  She relates these flare-ups can be severe and can last from hours to days depending on the activity that causes the flare.  She reports these flare-ups can occur on a daily basis.  She reported she uses a cane to help with ambulation.  She stated she can walk nor far and not for long before she has an increase in her pain.  She has noted no incapacitating episodes in the last 12 month period.  She has been diagnosed with arthritis."

The report continues: as a result of her ankle problem, "she has had significant limitations in her activities of daily living.  She cannot wash dishes or stand to long at the sink.  She also cannot walk without pain and she has to depend on a stick or cane to be able to ambulate a few steps.  She has difficulty going up and down stairs.  She tends to collapse when she bears weight on the right lower extremity and with any kind of weight bearing her pain becomes more intense and she becomes more unstable.  She has lack of endurance and becomes weak and uncoordinated."

Upon examination, "the right ankle anterior drawer sign is negative, no ligament instability.  There is a valgus strain in the right ankle, no varus strain.  There is warmth in the right ankle, no synovial swelling or effusion...  Range of motion of the ankles produces pain, fatigue, weakness, lack of endurance and incoordination in the right ankle with all motion tested."  Range of motion testing of the right ankle showed the following results: 5 degrees for dorsiflexion, 10 degrees for plantar flexion, 5 degrees for inversion, and 5 degrees for eversion.

The claims file also includes VA treatment records discussing various health matters, including the Veteran's ankle.  However, those records do not provide evidence warranting a higher rating at this time.  As noted by the 2001 examiner, much of those records concern the Veteran's knee.

In deciding the claim, the Board has considered the Veteran's statements and reports of symptoms and letters from two acquaintances that provided lay testimony about the Veteran's condition.  The lay statements describing her symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331,1335 (Fed.Cir.2006)).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  Further, the Veteran and the lay witnesses are competent to describe the symptoms she experiences, but she and the lay witnesses are not competent to provide a medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran is currently in receipt of the highest rating provided under Diagnostic Code 5271.  The Veteran testified that she believes she should be rated at 30 percent.  However, the highest rating under DC 5271 is 20 percent.  The Board also notes that the Veteran testified that the denial of her increased rating claim was because the RO found that she had missed a VA examination in November 2008.  There was some confusion about the Veteran's 2008 examination, it is clear the Veteran did not miss an examination.  Further, the VA examination report from December 2008 was in the claims file and was considered by the RO prior to the October 2012 supplemental statement of the case.

The Board has also considered whether an increased rating is warranted under the other criteria for rating the ankle at any time during the claims period.  Diagnostic Codes 5270 and 5272 pertaining to ankylosis of the ankle are not for application in this case as the record is negative of evidence of ankylosis.  Thus, a rating in excess of 20 percent disabling for injury to the ankle is not warranted.

After review of the evidence, the Board finds that an increased evaluation higher than 20 percent is not warranted for the right ankle.  A higher rating is not available unless ankylosis is noted, which is not the case here.

Other Considerations

The Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms the Veteran complains of her right ankle are contemplated by the applicable rating criteria; specifically the presence of limited use, stiffness, and pain.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an interview rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  A claim for TDIU has not been raised in the record.


ORDER

Entitlement to a rating in excess of 20 percent for degenerative changes of the right ankle is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


